NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        RENE CAMACHO, Petitioner.

                         No. 1 CA-CR 15-0784 PRPC
                              FILED 7-11-2017


    Petition for Review from the Superior Court in Maricopa County
                          Nos. CR 1991-005756
                               CR 1991-006641
                   The Honorable Dean M. Fink, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Rene Camacho, Florence
Petitioner
                           STATE v. CAMACHO
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.


W I N T H R O P, Judge:

¶1            Rene Camacho petitions this court for review of the summary
dismissal of his sixth petition for post-conviction relief. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2            In 1993, a jury found Camacho guilty of three counts of
second degree burglary in two matters consolidated for trial. The trial court
sentenced Camacho to an aggregate term of thirty-nine years’
imprisonment, and this court affirmed his convictions and sentences on
direct appeal. See State v. Camacho, 1 CA-CR 93-0588, 1 CA-CR 93-0589
(Ariz. App. June 6, 1995) (mem. decision).

¶3            In his petition for review, Camacho argues Arizona Revised
Statutes (“A.R.S.”) section 13-4509(C) (2010) constitutes a significant change
in the law that entitles him to relief pursuant to Arizona Rule of Criminal
Procedure (“Rule”) 32.1(g). Section 13-4509(C) provides in relevant part
that if a mental health expert determines a defendant is competent due to
treatment with psychotropic medication, the expert must describe any
limitations the medication may have on the defendant’s competency.
Camacho argues the numerous reports of experts who addressed his
competency before trial did not include this information, and the new
requirement in § 13-4509(C) constitutes a significant change in the law. He
further argues the trial court erred when it considered the purportedly
perjured trial testimony of one of the State’s mental health experts when it
addressed this claim.

¶4             We deny relief. The legislature enacted A.R.S. § 13-4509(C) in
1995. See 1995 Ariz. Sess. Laws, ch. 250, § 2 (1st Reg. Sess.). Camacho did
not file the first of his six petitions for post-conviction relief until 1996.
Therefore, Camacho could have raised this claim in his first post-conviction
relief proceeding. In general, claims a defendant could have raised in an
earlier post-conviction relief proceeding are precluded. Ariz. R. Crim. P.
32.2(a). The exceptions under Rule 32.2(b) do not apply here. See Ariz. R.


                                      2
                           STATE v. CAMACHO
                            Decision of the Court

Crim. P. 32.2(b) (“When a claim under Rules 32.1(d), (e), (f), (g) and (h) is to
be raised in a successive or untimely post-conviction relief proceeding, the
notice of post-conviction relief must set forth the substance of the specific
exception and the reasons for not raising the claim in the previous petition
or in a timely manner. If the specific exception and meritorious reasons do
not appear substantiating the claim and indicating why the claim was not
stated in the previous petition or in a timely manner, the notice shall be
summarily dismissed.”). Camacho’s lack of familiarity with the law is not
a sufficient ground to require a court to consider a claim of an allegedly
significant change in the law twenty years after that change occurred.

¶5            Accordingly, although we grant review, we deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         3